DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Response to Arguments

Applicant’s response from 01/24/2022 is acknowledged.

Drawings

Applicant has made a request to confirm that there are no objections to the drawings.  The Examiner is unclear why such a confirmation was requested.  The world 

Information Disclosure Statements

The information disclosure statement (IDS) submitted on 8/20/2021 was filed before the 8/24/2024 mailing date of the final office action, but before its completion and posting for credit date by the Examiner on 8/19/2021 (“Last Modified 08/19/2021 11:28:29 PM”, as the internal PTO stamp indicates), as well as after Applicant’s formal response from 8/12/2021, to which the final office action issued promptly in view of this application having been filed under the patent prosecution highway (PPH) program.  The IDS submitted on 1/24/2022 was filed after the 8/24/2024 mailing date of the final office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

Applicant has made claim amendments, as well as presented new claims 13-22.  Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In view of Applicant’s claim amendments, modified rejections have been made below, which now render Applicant’s arguments moot.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 1 as follows:

    PNG
    media_image1.png
    708
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    105
    643
    media_image2.png
    Greyscale


Applicant’s claims, as amended, and following the “wherein” limitation, introduce new matter, because nowhere does Applicant’s specification tie up this particular subset of cytokines to these particular diseases. 
First, Applicant’s specification provides no data whatsoever on the particular treatment of any of these diseases.  
Second, to the extent that there is any data, it only come from cell cultures of either CD14+ cells, PBMCs, or CAR-T cells, e.g. when stimulated with LPS, and what was measured was IFN-, IL-6, IL-8, MCP-1, TNF-, OPN, IL-1, IL-16, IL-18, VEGF.  Applicant’s specification states that JTE-607 had a suppression effect on all of IFN-, IL-6, MCP-1, TNF-, OPN, IL-1, IL-16, IL-18, VEGF. ([0109]-[0117]).  
Overall, Applicant’s specification broadly claims that JTE-607 broadly exerts an effect on a vast number of immune factors.  See, e.g.,  claim 10, as filed:
10. The method according to claim 9, wherein the cytokine is at least one selected from the group consisting of tumor necrosis factor (TNF)-.alpha., interleukin (IL)-1.beta., IL-4, IL-6, IL-8, IL-1RA, IL-2R.alpha., 10, IL-18, granulocyte-macrophage colony-stimulating factor (GM-CSF), macrophage colony-stimulating factor (M-CSF), insulin growth factor (IGF), interferon (IFN)-.gamma., IFN-.gamma.-induced protein 10 (IP-10), monocyte chemotactic protein (MCP)-1, vascular endothelial growth factor (VEGF), osteopontin (OPN), Receptor activator of NF-.kappa.B ligand (RANKL), cytokine receptor gp130, soluble IL-1 receptor (sIL-1R)-1, sIL-1R-2, soluble IL-6 receptor (sIL-6R), soluble receptor for advanced glycation end products (sRAGE), soluble TNF receptor (sTNFR)-1, sTNFR-2, monokine induced by IFN-.gamma. (MIG), macrophage inflammatory protein (MIP)-1.alpha. and MIP-1.beta.
Third, to the extent that there is any link in the specification between particular cytokines and diseases, it appears to pertain to what may be multiple cytokines implicated in various immune conditions and diseases.  Let’s take as a single non-limiting example, the following limitation:

    PNG
    media_image3.png
    109
    582
    media_image3.png
    Greyscale

The closest portions of the specification provide:
[0107] irAEs refer primarily to a group of adverse events associated with immune checkpoint inhibitors whose administration results in excessive activation of overall immunity and thereby induces self-attack to cause various symptoms of autoimmune diseases. Major symptoms include interstitial lung disease, colitis, hypothyroidism, hepatopathy, exanthema, hypophysitis, diabetes, renal dysfunction, peripheral neuropathy, myasthenia gravis and so on, which have been reported in all organs throughout the body. 
[…]
[0131] A medicament for autoimmune-related adverse events due to the use of immune checkpoint inhibitors. Preferred for this purpose is a medicament suppressing the production of at least one, more preferably a plurality of cytokines selected from the group consisting of TNF-.alpha., IL-1.beta., IL-6, IL-18 and IFN-.gamma..
As can be seen from para [0107], nowhere in this paragraph is there a correlation of IL-6 and IL-18 with irAEs.  Applicant has further introduced new matter by claiming that irAEs are interstitial lung disease, colitis, hypothyroidism, hepatopathy, exanthema, hypophysitis, diabetes, renal dysfunction, peripheral neuropathy, myasthenia gravis, and thus essentially lumping these with “claimed diseases”.  To the contrary, the above paragraph only supports that these are symptoms of irAEs.  
Further, it is unclear how Applicant claimed that what is being suppressed in irAEs is IL-6 and IL-18.  Applicant’s specification only provides that a preferred medicament will suppress at least one, more preferably a plurality of cytokines selected from the group consisting of TNF-.alpha., IL-1.beta., IL-6, IL-18 and IFN-.gamma.  It is completely unclear why Applicant states in its specification that to treat irAEs, one would need to “suppress at least one, more preferably a plurality of cytokines selected from the group consisting of TNF-.alpha., IL-1.beta., IL-6, IL-18 and IFN-.gamma”- it may perhaps be based on the prior art- but at any rate, there is no discovery, which Applicant itself has made, which ties up Applicant’s in vitro data to any suppression of irAEs, and no data, or support in the specification, which specifically ties up picking just IL-6 and IL-18, and saying suppressing the production of these will prevent, treat, or ameliorate the irAEs.
  Although Applicant’s specification provides support for JTE-607 having the ability to suppress any of the cytokines in this group, Applicant has randomly, it seems, picked just two, and claimed that this suppressing of these two particular cytokines will prevent, treat or ameliorate irAEs.  Just because certain pro-inflammatory cytokines may have been reported in the literature to may be involved in a particular disease, this does not mean that Applicant’s JTE-608, in therapeutically effective amounts, will suppress precisely these two claimed cytokines, and that in turn this suppression will prevent, treat or ameliorate the irAEs.  
Put simply, if Applicant were allowed to claim any specific (pro-inflammatory) cytokine, which has ever implicated in an inflammatory disease or condition in the art, and without actual tying up of this cytokine in the specification with data to this particular disease or condition, then Applicant would be able to claim the treatment of virtually any disease or condition.  Thus, obvious to try from the literature, or just randomly picked from possible cytokines by Applicant itself, is not the same as actual support for claiming a particular cytokine’s actual involvement in the treating of a particular disease or condition.  To be clear, Applicant has claimed a hypothetical mechanism of treatment for a treating a disease for which Applicant’s specification does not provide actual support, thus introducing new matter into the claims.  
The flip side of these claim amendments is that if Applicant can yield out no existence potential mechanistic pathways, and can conclude and claim based on mechanistic pathways alone, that JTE-607 can treat a number of specific inflammatory diseases, as gained solely on knowledge that the compound can suppress certain pro-inflammatory cytokines in vitro, then the reverse is also true.  Namely, that if the compound inhibits certain pro-inflammatory cytokines, and in fact multiple of them-- which was also well known in the art prior to Applicant’s priority date, as noted in the 35 USC 103 rejection below-- then it is also obvious to use the compound for treating various inflammatory diseases and conditions in which pro-inflammatory cytokines are known to play a role.
It should further be noted that what Applicant has loosely noted in the specification to be sub-groups of cytokines connected to a particular disease does not even have actual support in the art as well, at least for some diseases, or a minimum is contraversial.  For instance, Applicant’s claim 1 notes that suppression of IL-8 and MCP-1 prevents, treats or ameliorates CRS.  However, looking at other references, e.g., Giaviridis et al., CAR T cell-induced cytokine release syndrome is mediated by macrophages and abated by IL-1 blockade, Nat Med, 2018 Jun;24(6):731-738 (“Giavridis”, of record), Giavridis reports that CAR therapy, which induces CRS, is mediated by IL-6, IL-1 and nitric oxide (NO) produced by recipient macrophages.  Another reference on this was also made of record in the 35 USC 103 rejection below, which provides: “Lee is a review of cytokine release syndrome (CRS).  Lee discloses that CRS is a potentially life-threatening toxicity that has been observed following administration of natural and bispecific antibodies and, more recently, following adoptive T-cell therapies for cancer, and CRS is associated with elevated circulating levels of several cytokines including interleukin (IL)-6 and interferon γ, and uncontrolled studies demonstrate that immunosuppression using tocilizumab, an anti-IL-6 receptor antibody, with or without corticosteroids, can reverse the syndrome. (Abstract).”

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the disease or symptoms of the disease" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 depends from claim 7, which depends from 6, which depends from 1, recites the limitation "diseases or symptoms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 19-21 depend from claim 8 (rejected above), and similarly recite "diseases or symptoms" in line 2.  There is insufficient antecedent basis for this limitation in the claims, since claim 8 is a rejected claim on this ground.

Claim Objections

Claim 1 is objected to because of the following informalities:  all cytokines are spelled without brackets, except for IL-8, which is spelled with brackets: “(IL)-8”.  Appropriate correction with removal of the brackets is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al., JTE‐607, a multiple cytokine production inhibitor, induces apoptosis accompanied by an increase in p21waf1/cip1 in acute myelogenous leukemia cells, Cancer Sci., 2010 Mar; 101(3): 774-81 (“Tajima”, of record), further in view of Kakutani et al., JTE-607, a novel inflammatory cytokine synthesis inhibitor without immunosuppression, protects from endotoxin shock in mice, Inflammation Research volume 48, pages 461–468 (1999) (“Kakutani”, of record), Lee, Current concepts in the diagnosis and management of cytokine release syndrome, Blood, 10 July 2014, as4 (2): 188-195 (“Lee”, of record), Ferra et al., IL-6 and IL-8 levels in plasma during hematopoietic progenitor transplantation, Haematologica, 1998 Dec;83(12):1082-7 (Abstract, “Ferra”), Bracaglia et al., Macrophage Activation Syndrome: different mechanisms leading to a one clinical syndrome, Pediatr Rheumatol Online J. 2017; 15: 5 (“Bracaglia”), Brisse et al., Hemophagocytic lymphohistiocytosis (HLH): A heterogeneous spectrum of cytokine-driven immune disorders, Cytokine & Growth Factor Reviews, Volume 26, Issue 3, June 2015, Pages 263-280 (“Brisse”) and Murakami et al., Interleukin-1 loop model for pathogenesis of Langerhans cell histiocytosis, Cell Communication and Signaling volume 13, Article number: 13 (2015) (“Murakami”).
Claim interpretation
The Examiner incorporates by reference her rejections and interpretation of Applicant’s claims from the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of above.
Rejection
Tajima relates to JTE‐607 [(‐)‐Ethyl‐N‐{3,5‐dichloro‐2‐hydroxy‐4‐[2‐(4‐methylpiperazin‐1‐yl)ethoxy]benzoyl}‐L‐phenylalaninate dihydrochloride], wherein JTE-607 is a compound according to Applicant’s formulas I-IV.  Tajima discloses that JTE-607 was originally identified as a multiple cytokine inhibitor that suppresses production of proinflammatory cytokines, such as interleukin (IL)‐1β, IL‐6, IL‐8, granulocyte‐macrophage colony‐stimulating factor (GM‐CSF), and tumor necrosis factor (TNF)‐α,  from lipopolysaccharide (LPS)‐stimulated peripheral blood mononuclear cells.  In this study, Tajima reports that JTE‐607 exhibits inhibitory activity on the growth of AML cell lines accompanying reduction of the proinflammatory cytokine and growth factor production.  Per Tajima, these results suggest the usefulness of JTE‐607 in therapeutic applications for patients with hypercytokinemia and aggressive AML cell proliferation. (Abstract, p. 774, col. 2).  In Tajima, JTE-607 was also found to selectively suppress the autoproliferation of acute myeloid leukemia (AML) cell lines in vitro. (p. 779).
Tajima further suggests that “it is also worthwhile to investigate potential application of this approach to complications after bone marrow transplantation, such as hypercytokinemia caused by the pre‐conditioning and graft‐versus‐host disease.” (p. 780, col. 1).  Per Applicant’s claims, hypercytokinemia caused by the pre‐conditioning and graft‐versus‐host disease is an autoimmune-related adverse event (irAEs).  
The role of JTE-607 as a multiple cytokine inhibitor has also been described in the art for the treatment of other cytokine mediated diseases such as septic shock without causing immunosuppression.  In fact, as can be seen from the disclosure of Kakutani below, Kakutani even identifies the compound, in view of its cytokine balancing profile, as more useful in the treatment of diseases mediated by inflammatory cytokines than currently existing anti-inflammatory drugs.
Kakutani discloses that JTE-607 is a multiple cytokine inhibitor specific for human PBMCs. This compound may be useful for the treatment of various cytokine mediated diseases such as septic shock without causing immunosuppression.  (Abstract). By way of background, Kakutani discloses that the inflammatory cytokines are classified into two groups,one of which is the pro-inflammatory cytokine group and includes TNF-a, IL-1b, IL-6 and IL-8. These pro-inflammatory cytokines are known to be important mediators in the pathogenesis of lethal septic shock, systemic inflammatory response syndrome, tissue injury, cachexia, hemorrhagic shock, vascular leakage syndrome, transplant rejection and various inflammatory diseases.  The other group comprises the anti-inflammatory cytokines, such as IL-10, IL-1 receptor antagonist (IL-1RA), transforming growth factor beta (TGF-b) and soluble TNF receptor (sTNFR). (p. 461, col. 2).  In the study of Kakatani, JTE-607 is shown to inhibit inflammatory cytokine production from LPS-stimulated human PBMCs in vitro. Per Kakatani, this activity was much stronger than that of prednisolone, a well known anti-inflammatory drug and cytokine synthesis inhibitor. (p. 466, col. 1).  Kakatani further reports that JTE-607 inhibited both pro- and anti-inflammatory cytokines. (p. 466, col. 2).  Per Kakatani, “it is possible that JTE-607 may produce an anti-inflammatory effect by maintaining balance of the cytokine network.” (p. 467, col. 1).  
In conclusion, Kakatani states: “Glucocorticoids are known to be both inflammatory cytokine synthesis inhibitors and anti-inflammatory drugs. They also inhibit T-lymphocyte derived cytokines such as IL-2 and IFN-g [16, 17], however, suppress bacteria phagocytosis and the secretion of ROS from macrophages [18, 19] . . . These functions are important in the host defense system to clear bacterial pathogens.  Treatment with these drugs, therefore, may increase the risk of infection [21, 22] . . . In contrast to glucocorticoids, the inhibitory activity of JTE-607 on IL-2 and IFN-g production from T-lymphocytes stimulated with a combination of anti-CD3 and anti-CD28 antibodies, was much less than that on TNFa, IL-1b, IL-8 etc. from LPS-stimulated PBMCs . . . Therefore, JTE-607 may be able to suppress inflammatory diseases without increasing the risk of infection and lymphoproliferative disorders.  We conclude that JTE-607, a novel cytokine synthesis inhibitor, should be more useful in the treatment of diseases mediated by inflammatory cytokines than currently existing anti-inflammatory drugs.” (p. 467, col. 1).
Tajima and Kakatani disclose usefulness for JTE-607 for the treatment of various diseases mediated by inflammatory cytokines and hypercytokinemia, and further suggest better usefulness than currently existing anti-inflammatory drugs.  
Lee is a review of cytokine release syndrome (CRS).  Lee discloses that CRS is a potentially life-threatening toxicity that has been observed following administration of natural and bispecific antibodies and, more recently, following adoptive T-cell therapies for cancer, and CRS is associated with elevated circulating levels of several cytokines including interleukin (IL)-6 and interferon γ, and uncontrolled studies demonstrate that immunosuppression using tocilizumab, an anti-IL-6 receptor antibody, with or without corticosteroids, can reverse the syndrome. (Abstract).  
Applicant has presented numerous independent claims reciting individually various inflammatory diseases- CRS, irAEs, MAS, HLH and LCH.  Kakatani does not specifically disclose treatment of macrophage activation syndrome (MAS), hemophagocytic lymphohistiocytosis (HLH), Langerhans cell histiocytosis (LCH), and the cytokines accompanying them, and does not specifically disclose all specific symptoms of irAEs, e.g. as in Applicant’s amended claims.  As noted above, Kakatani discloses, inter alia, that: “In contrast to glucocorticoids, the inhibitory activity of JTE-607 on IL-2 and IFN-g production from T-lymphocytes stimulated with a combination of anti-CD3 and anti-CD28 antibodies, was much less than that on TNFa, IL-1b, IL-8 etc. from LPS-stimulated PBMCs . . . Therefore, JTE-607 may be able to suppress inflammatory diseases without increasing the risk of infection and lymphoproliferative disorders.  We conclude that JTE-607, a novel cytokine synthesis inhibitor, should be more useful in the treatment of diseases mediated by inflammatory cytokines than currently existing anti-inflammatory drugs.”
For instance, Applicant has amended the claims to recite specific symptoms of irAEs, e.g. renal dysfunction.  As noted above, Tajima discloses usefulness of the approach to treating patients with bone marrow transplantation.  But Kakatani does not specifically disclose renal dysfunction, and what cytokines accompany it, such as IL-6.
Ferra discloses that renal dysfunction is a known complication of bone marrow plantation, and that it is it associated with high plasma levels of IL-6 and IL-8.  (Abstract).
Bracaglia discloses that macrophage activation syndrome (MAS) is characterized by an uncontrolled activation and proliferation of T lymphocytes and macrophages. (Abstract). As to its mechanism, it notes the contribution of active inflammation, to include that of the pro-inflammatory cytokines IL-6 and IL-18. (p. 3, col. 2- p. 4, col. 1).
Concerning hemophagocytic lymphohistiocytosis (HLH), Brisse discloses that HLH is a cytokine driven immune disorder, and that TNF-α, IL-6, IL-10 and IL-18 are also cytokines of interest in design of treatments.  (Abstract, p. 275-276).
Concerning Langerhans cell histiocytosis (LCH), Murakami discloses that LCH is an inflammatory process, and that Interleukin (IL)-1, IL-18, tumor necrosis factor-alpha (TNF-α) and chemokines are involved in the pathology. (p. 1, p. 3).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to use JTE-607 to prevent, treat, or ameliorate with a reasonable expectation of success not only the various diseases mediated by inflammatory cytokines and hypercytokinemia disclosed in Tajima and Kakatani, inclusive of various diseases of hypercytokinemia, autoimmune diseases, infections and cancer, but also for other diseases with an underlying pathology of hypercytokinemia, such as CRS, irAEs, MAS, HLH and LCH, based on the further disclosures of Lee, Ferra, Bracaglia, Brisse and Murakami.  As noted above in the Claim interpretation section, Applicant’s claiming of particular cytokines associated with the particular diseases claimed does not stand under the 35 U.S.C. 112(a) written requirement, because Applicant has shown no correlation whatsoever, between particular cytokines claimed and the actual preventing, treating, or ameliorating of diseases claimed.  Further, a rationale to combine other than Applicant’s is permissible, i.e. taking into account the suppression of other pro-inflammatory cytokines.  There is a further reasonable expectation of success, because Applicant’s claims recite not only treating, but also preventing or ameliorating, and based on the knowledge in the art of the anti-inflammatory activity of JTE-607, and its ability to simultaneously target multiple cytokines, there would be reasonable expectation of success to at least ameliorate inflammation in various inflammatory diseases with underlying pathology involving active inflammation with multiple, and overlapping at least in part cytokines, as the ones for which the art of record discloses that JTE-607 is able to control.  The skilled artisan would have been motivated to do so on multiple other rationales, to include the underlying pathology in all of hypercytokinemia, and the further knowledge in the art that an underlying hallmarks of CRS is elevated IL-6, that anti-IL-6 therapy is useful in the treatment of CRS, and that JTE-607 is similarly and anti-IL-6 inhibitor, as well as a multicytokine inhibitor of various other pro-inflammatory and anti-inflammatory cytokines, with a balancing effect, shown to be better than even glucocorticoids, and with better usefulness than currently existing anti-inflammatory drugs.  Further motivation to do so is found in view of Ferra, since Kakatani discloses as useful a treatment approach with JTE-607 for bone marrow transplant patients, of which a known irAEs is a renal dysfunction.  It would have been further obvious to one of skill in the art to use the multiple cytokine inhibitor JTE-607 in order to treat other diseases of uncontrolled immune activation of macrophages, such as MAS, as disclosed in Bracaglia, since the mechanism of MAS similarly involves active inflammation, to include with the involvement of IL-6 and IL-18.  Further concerning HLH, it would have been obvious to a person of skill in the art to use the multiple cytokine inhibitor JTE-607 in order to treat other diseases of uncontrolled immune activation of macrophages, such as HLH, as disclosed in Brisse, since the mechanism of HLH similarly involves active inflammation, to include with the involvement of TNF-α, IL-6, IL-10 and IL-18.  Further concerning LCH, it would have been obvious to a person of skill in the art to use the multiple cytokine inhibitor JTE-607 in order to treat other diseases of uncontrolled immune activation of macrophages, such as LCH, as disclosed in Murakami, since the mechanism of LCH similarly involves active inflammation, to include with the involvement of TNF-α, IL-1, IL-18 and chemokines.  

Other relevant art

The Examiner also notes for the record the following relevant art from Applicant’s IDS from 7/9/2021 over which rejections were not made solely in view of its cumulative nature.
-US 20090131329

    PNG
    media_image4.png
    122
    445
    media_image4.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627